DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice from Examiner
Claims 5-6 are marked as being “withdrawn”, however the claims depend from claims 3 and 2 which have been cancelled. For purposes of further examination, claims 5 and 6 have been interpreted as being cancelled. Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "114" and "116" have both been used to designate a ring.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “146” has been used to designate both a depending wall and an upper surface.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 000, 101, “a”, 103, (a)-(f).  
The drawings are objected to because:
Fig. 1 appears to have reference number 146 pointing to the wrong place;
Fig. 2 appears to have reference number 112 pointing to the wrong place; 
Fig. 3 appears to have duplicates of reference numbers 140;
Fig. 1 and 3 appear to have reference number 132 pointing to the wrong place;
Fig. 4 appears to incorrectly include reference number 120; and
Fig. 5 appears to incorrectly include reference number 104. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
The claims have been amended to include wording/phrases not included in the specification, (i.e. a nipple holding portion, and bottle closing potion);
The specification states “Figure 1 is an exploded view of the components (a)-(f) of the first embodiment of the present invention”, however “components (a)-(f) are not defined in the specification.  
Appropriate correction is required.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

Claim Objections
Claims 7-18 are objected to because of the following informalities: 
The claims include multiple parts/limitations not defined in the specification, i.e. a nipple holding portion, a bottle closing portion, a plate, and a surrounding member.  
Claims 14-18 are listed as depending from claims 8-12, however the Examiner believes that this is a typo and the claims were intended to be depending from claims 13-17. The claims have been interpreted as such below.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 7-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 13 claim “… the bottle closing portion having at least one opening that permits fluid in the bottle to pass out of the bottle to the nipple holding portion when the nipple holding portion is attached to the bottle and prevents fluid from passing out of the bottle when the nipple holding portion is not attached to the bottle.” This appears to state that the at least one opening in the bottle closing portion prevents fluid from passing out of the bottle when the nipple holding portion is not attached to the bottle. This does not appear possible. The opening itself does not prevent the fluid from passing out of the bottle, but rather the bottle closing portion as a whole prevents the fluid from passing out of the bottle when the nipple holding portion is not attached to the bottle. Appropriate correction or clarification is required. For purposes of further consideration, the claim is being interpreted as stating “…the bottle closing portion having at least one opening that permits fluid in the bottle to pass out of the bottle to the nipple holding portion when the nipple holding portion is attached to the bottle and wherein the bottle closing portion prevents fluid from passing out of the bottle when the nipple holding portion is not attached to the bottle.” The claims have been examined as best the Examiner can understand below.
Claim 8 is listed as depending from claim 2, claim 2 has been withdrawn. The Examiner believes this was a typo. For purposes of further consideration, claim 8 is being interpreted as 
Claims 14-18 recite the limitation "The baby bottle" in their respective preambles.  There is insufficient antecedent basis for this limitation in the claims. For purposes of further consideration, the claims are being interpreted as stating “The cover of claim…”

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 14-18 repeat the exact limitations of claims 8-12, from which they currently depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For purposes of further examination, claims 14-18 will be interpreted as depending from claims 13-17, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-9 and 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Viggiano (US 7032764).
Regarding Claim 7

	Viggiano teaches a baby bottle (below – Fig. 1 and 2) comprising a bottle (200) having an opening (215) for holding fluid; a nipple holding portion (100) that includes a nipple (115); a bottle closing portion (300) that is removably attachable to the bottle; the nipple holding portion being separable from the bottle and the bottle closing portion; the bottle closing portion having at least one opening (330) that permits fluid in the bottle to pass out of the bottle to the nipple holding portion when the nipple holding portion is attached to the bottle and wherein the bottle closing portion prevents fluid from passing out of the bottle when the nipple holding portion is not attached to the bottle (Col. 4, Ln. 8-12, 25-31, 43-60; and Col. 5, Ln. 24-35).

    PNG
    media_image1.png
    633
    521
    media_image1.png
    Greyscale
 		
    PNG
    media_image2.png
    752
    534
    media_image2.png
    Greyscale


Regarding Claim 8

	Viggiano teaches the bottle closing portion (300) includes a plate (335) covering said opening (215) in the bottle, said plate including said at least one opening (330), as can be seen in the figures above.

Regarding Claim 9

	Viggiano teaches said at least one opening (330) in said plate is covered by a surrounding member (105).

Regarding Claim 13

	Viggiano teaches a cover for a bottle (Fig. 1 and 2) for holding a fluid having an opening, the cover comprising a nipple holding portion (100) that includes a nipple (115); a bottle closing 

Regarding Claim 14

	Viggiano teaches the bottle closing portion (300) includes a plate (335) covering said opening (215) in the bottle, said plate including said at least one opening (330), as can be seen in the figures above.

Regarding Claim 15

	Viggiano teaches said at least one opening (330) in said plate is covered by a surrounding member (105).

Allowable Subject Matter
Claims 10-12 and 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Closest prior art – Viggiano (US 7032764) – teaches a significant portion of the Applicant’s claimed invention. However, the closest prior art does not teach said plate is deformable.

Response to Arguments
Applicant’s response dated 2/28/2022 did not include arguments. Because the Applicant did not amend the claims, the Examiner has maintained the objections above. 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733